DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 3 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 3 recites the limitation “wherein the one or more digital processing operations are at least partially performed during portions of the active radar phase in which RF signals are processed that do not correspond to data processed by the one or more digital processing operations.” The limitation is indefinite because it is unclear as to how “RF signals” that are processed during the one or more digital processing operations do not correspond to data processed by the one or more digital operations. Are the RF signals and data different? If they are different, in what form are they different that makes the processing of RF signals not correspond to processing operations of data, after all, RF signals are broadly equivalent to data? The claim does not provide a specific distinction between what is considered data and what is 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-4, 7, and 8 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Nayyar et al 20180115409 (hereinafter Nayyar).
Regarding claim 1, Nayyar discloses a radar system (see fig. 1), comprising:
a set of analog components to perform one or more radio frequency (RF) operations during an active radar phase of the radar system (16, 18, 20, see fig. 1, [0026]); and
a set of digital components to perform one or more digital processing operations during at least a digital processing phase of the radar system (6, [0020], [0027]),

Regarding claim 2 as applied to claim 1, Nayyar further discloses wherein the one or more digital processing operations are not performed during an entirety of the active radar phase (control of order of operations of components of the IC chip, including the MCU, see [0026]-[0029]).
Regarding claim 3 as applied to claim 1, Nayyar further discloses wherein the one or more digital processing operations are at least partially performed during portions of the active radar phase in which RF signals are processed that do not correspond to data processed by the one or more digital processing operations (see [0026]-[0029]).
Regarding claim 4 as applied to claim 1, Nayyar further discloses wherein the radar system is a single chip system (see fig. 1, [0018]).
Regarding claim 7 as applied to claim 1, Nayyar further discloses wherein the one or more digital processing operations include an operation associated with at least one of:
an algorithm associated with determining a distance,
an algorithm associated with determining a velocity,
an algorithm associated with determining an acceleration,
an algorithm associated with determining a direction of arrival,
detecting an object,

communicating a digital communication (see [0026]-[0027]).
Regarding claim 8 as applied to claim 1, Nayyar further discloses wherein the substantive portion of the one or more RF operations is a portion of the one or more RF operations that defines digital signals that are to be processed during the performance of the one or more digital processing operations (16, 18, 20, see fig. 1, [0026]).
Allowable Subject Matter
Claims 5-6 are allowed objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter: Regarding claim 5, the instant invention discloses wherein the set of analog components is supplied by a first power supply during performance of the one or more RF operations, wherein a second power supply of the radar system is powered off during the performance of the one or more RF operations, wherein a noise power of the second power supply is higher than a noise power of the first power supply. The above novel features, in combination with the other recited limitations of claim 1, are not taught, suggested, or made obvious by Nayyar or any other prior art of record, alone, or in combination. 
Claim 6 depends on claim 5 and is thus objected to as being allowable for the same reason as claim 5.
Claims 9-20 are allowed.
Regarding claim 9, Nayyar et al 20180115409 discloses A radar system, comprising: a set of analog components to perform one or more radio frequency (RF) operations during operation of the radar system, wherein power to the set of analog components is supplied by a first power supply during performance of the one or more RF operations. The instant invention discloses wherein a second power supply of the radar system is deactivated during the performance of the one or more RF operations; and a set of digital components to perform one or more digital processing operations during the operation of the radar system, wherein power to the set of digital components is supplied by the second power supply during performance of the one or more digital processing operations, wherein a noise power of the second power supply is higher than a noise power of the first power supply. The above novel features, in combination with the other recited limitations of the claim, are not taught, suggested, or made obvious by Nayyar et al or any other prior art of record, alone, or in combination. Claims 10-15 are allowed by virtue of being dependent on claim 9.
Regarding claim 16, Nayyar et al 20180115409 discloses a method, comprising: 
storing, by a radar system and based on sampling a radar signal, first data in a first memory component of a plurality of memory components of the radar system, wherein the first memory component is operating in an active power state during the storing of the first data in the first memory component. 
The instant invention discloses wherein a second memory component, of the plurality of memory components, is operating in a low power state during the storing of the first data in the first memory component; and storing, by the radar system and based on .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Lin 20190056476 discloses a radar unit, integrated circuit and methods for detecting and mitigating mutual interference.
Tseng et al 20140313069 discloses radar device circuit board comprising first and second power supply modules.
Fehrenbach et al 6,014,100 discloses radar sensor with intermittently operating circuitry components.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OLUMIDE T AJIBADE AKONAI whose telephone 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, VLADIMIR MAGLOIRE can be reached on 571-270-5144.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.